DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 18, the limitation “the reaction gas mixture optionally contains one or more inert gases” in combination with the limitation of “(flow rate O2 + flow rate N2)/(flow rate inert gas) ≥ 4” is indefinite because, if the reaction mixture does not contain any inert gas, the limitation relating flow rates cannot be met because the inequality would be undefined due to dividing by 0. For purposes of examination, the limitation relating the sum of the relative gas flow rates to the inert gas flow rate will be disregarded in the case that there is no inert gas (as in claim 4). This rejection may be overcome by removing the word “optionally” to make the inert gas required.
In claim 1, the limitation that “optionally a portion or all of the O2 gas” is replaced with other gases is indefinite. If all O2 were replaced, the flow rate of O2 would be 0 and therefore it would be impossible to meet the limitation of a ratio of O2 and N2 flow rates being greater than or equal to 0.002 and less than or equal to 0.02. The claim now requires that “wherein if a portion or all or the O2 gas and a portion of the N2 gas is replaced by a nitrogen and oxygen containing gas the values of the flow rate (O2) and flow rate (N2) are recalculated.” However, this limitation is still unclear as to how the flow rates are recalculated. For example, based upon the wording of the claim, the recalculation could just comprise the oxygen and nitrogen containing gas not being included. Alternatively, the recalculation could be some method of determining the amount of moles of oxygen present in the replaced gas and converting it from the oxygen containing gas to oxygen gas moles through stoichiometry as described on pg. 4 of the specification. This rejection may be overcome by further clarifying how the gas flow rates are recalculated.
Claims 2-6 depend on claim 1 and thus are indefinite by virtue of depending on an indefinite claim.
In claim 15 line 18, the limitation “the reaction gas mixture optionally contains one or more inert gases” in combination with the limitation of “(flow rate O2 + flow rate N2)/(flow rate inert gas) ≥ 4” is indefinite because, if the reaction mixture does not contain any inert gas, the limitation relating flow rates cannot be met because the inequality would be undefined due to dividing by 0. For purposes of examination, the limitation relating the sum of the relative gas flow rates to the inert gas flow rate will be disregarded in the case that there is no inert gas (as in claim 4). This rejection may be overcome by removing the word “optionally” to make the inert gas required.
In claim 15, the limitation that “optionally a portion or all of the O2 gas” is replaced with other gases is indefinite. If all O2 were replaced, the flow rate of O2 would be 0 and therefore it would be impossible to meet the limitation of a ratio of O2 and N2 flow rates being greater than or equal to 0.002 and less than or equal to 0.02. The claim now requires that “wherein if a portion or all or the O2 gas and a portion of the N2 gas is replaced by a nitrogen and oxygen containing gas the values of the flow rate (O2) and flow rate (N2) are recalculated.” However, this limitation is still unclear as to how the flow rates are recalculated. For example, based upon the wording of the claim, the recalculation could just comprise the oxygen and nitrogen containing gas not being included. Alternatively, the recalculation could be some method of determining the amount of moles of oxygen present in the replaced gas and converting it from the oxygen containing gas to oxygen gas moles through stoichiometry as described on pg. 4 of the specification. This rejection may be overcome by further clarifying how the gas flow rates are recalculated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Derflinger (US 20080131727 A1) in view of Ishikawa (JP 2009279690 A).
Regarding claim 1, Derflinger (US 20080131727 A1) teaches a process for forming an (AlyCr1-y)X coated cutting tool, where X may be N and O (para 0011, abstract), wherein the tool (substrate) to be coated may be HSS (high speed steel) (para 0065), CBN (cubic boron nitride), or cermet (claim 6). Derflinger also teaches that the hard coating comprises (Al0.66Cr0.33)NO (AlaCrbMecOdNe), wherein the O/N ratio may be 0.2 (para 0037). When all elements are converted into atomic fractions, the sum of the fractions inherently equals 1 (a+b+c+d+e = 1). Additionally, because Al, Cr, O, and N are all present in the film, atomic fractions a, b, d, and e are each greater than 0. There is no Me (Ti, Zr, Ta, Nb, Hf, Si, and V) present in the film and therefore c = 0. The Al content is greater than Cr in the film and therefore a>b. The atomic fraction c is 0 and therefore (c/(a+b+c)) also equals 0 (less than or equal to 0.1). Exact atomic fractions of O and N are not provided; however, when O/N is 0.2, O = 0.2N and thus the ratio of oxygen to the sum of oxygen and nitrogen (d/(d+e)) is 0.2N/(1.2N) or 1/6, which is 0.166 (greater than or equal to 0.1 and less than or equal to 0.5). Derflinger also teaches that the layer may be deposited by cathodic arc deposition (arc vapor deposition) using multiple targets with an aluminum content of about 75% (para 0013, 0025), wherein the arc sources are AlCr targets (para 0030-0031) and thus the AlCr targets have an Al:Cr atomic ratio of about 75:25 (in the range of 95:5 to 50:50) (Table 1 – A, B). Alternatively, Derflinger teaches using Al-Cr targets with compositions from 75% to 15% Al (75:25 to 15:85) (para 0025, 0030-0031). Derflinger fails to explicitly teach using a target containing Al and Cr with an Al:Cr atomic ratio in the range of 95:5 to 50:50 to deposit the AlCrNO layer. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any Al:Cr ratios within 75:25 to 15:85, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Derflinger also teaches that the reactive gas contains oxygen and the remainder nitrogen (para 0037) and thus does not contain any inert gas, an oxygen flow rate of 20 to 60 sccm (para 0037), and an overall pressure of 0.5 to 8 Pa (claim 14). Derflinger teaches 0.5 to 8 Pa but does not explicitly teach 8 to 20 Pa. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 8 Pa, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. Alternatively, Derflinger fails to explicitly teach a total pressure of 8 to 20 Pa. However, Derflinger teaches that pressure affects the basic structure of the crystal lattice and thus is a result effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of total pressure by routine optimization, which can include a pressure of 8 to 20 Pa. See MPEP 2144.05(II).
Derflinger fails to explicitly teach an O2 partial pressure from 0.01 Pa to 0.1 Pa, and that the ratio of O2 flow rate to N2 flow rate is greater than or equal to 0.002 and less than or equal to 0.02. However, Ishikawa (JP 2009279690 A), in the analogous art of arc evaporation using an alloy target containing Al and Cr to coat a cutting tool with AlCrON, teaches a ratio of oxygen to nitrogen flow rates is between 0.02 and 0.2 in order to maintain a high hardness and prevent roughness deterioration of the film (para 0001, 0007) and thus recognizes the ratio of oxygen to nitrogen flow rate as a result effective variable. Derflinger is concerned with the HRMS, or root mean squared height (roughness), of the film (para 0029) as well as the hardness of the film (para 0015, claim 7). Additionally, Derflinger is silent to the N2 flow rate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of oxygen to nitrogen flow rate ratios by routine optimization, which can include a ratio within the range of 0.002 to 0.02. See MPEP 2144.05(II).
According to this ratio of oxygen to nitrogen flow rates, the flow rate of nitrogen ranges from 1000 sccm (20/0.02) to 30000 sccm (60/0.002). Additionally, the molar flow rate of each gas can be found according to the following equation
                
                    n
                    =
                    
                        
                            P
                            V
                        
                        
                            R
                            T
                        
                    
                    =
                    
                        
                            
                                
                                    1
                                     
                                    a
                                    t
                                    m
                                
                            
                            *
                            (
                            V
                             
                            i
                            n
                             
                            s
                            c
                            c
                            m
                            )
                        
                        
                            
                                
                                    82.053
                                     
                                    c
                                    c
                                    *
                                    
                                        
                                            a
                                            t
                                            m
                                        
                                        
                                            K
                                            *
                                            m
                                            o
                                            l
                                        
                                    
                                
                            
                            *
                            (
                            273
                            K
                            )
                        
                    
                
            
Wherein n is the molar flow rate, P and T are the pressure and temperature at STP (0 °C and 1 atm), V is the volumetric flow rate is sccm, and R is the ideal gas constant. The molar flow rate (n) of oxygen is therefore equal to 0.000893 to 0.00268 mol/min, and the molar flow rate of nitrogen is therefore equal to 0.0446 to 1.34 mol/min. The molar flow rates ni, wherein i is the gas of interest, can be related to partial pressure Pi according to the following equation
                
                    
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    n
                                
                                
                                    T
                                
                            
                        
                    
                     
                     
                
            
Wherein PT is the total pressure of 8 Pa and nT is the total molar flow rate, or the sum of the flow rate of nitrogen and oxygen. As a result, the partial pressure of oxygen may be 0.0160 Pa (when flow rate ratio of oxygen to nitrogen is 0.002) to 0.157 Pa (when the flow rate ratio of oxygen to nitrogen is 0.02). In one instance, the flow rate of oxygen is 60 sccm and the ratio of oxygen to nitrogen flow rates is 0.002, thus resulting in a nitrogen flow rate of 30000 sccm, thus resulting in molar flow rates of 0.00268 mol/min for oxygen and 1.34 mol/min for nitrogen, which results in an oxygen partial pressure of 0.016 Pa (from 0.01 to 0.1) at a total pressure of 8 Pa. Though Derflinger in view of Ishikawa fails to explicitly teach a partial pressure from 0.01 to 0.1, one would have expected the use of any value within the Modified Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.0160 Pa to 0.157 Pa (when pressure is 8 Pa), including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 2, as described in the claim 1 rejection, the combination of Derflinger and Ishikawa teaches an Al:Cr atomic ratio of about 75:25 (in the range of 90:10 to 50:50) (Derflinger para 0013, 0025).
Regarding claim 3, as described in the claim 1 rejection, the combination of Derflinger and Ishikawa teaches a total pressure of 0.5 to 8 Pa (Derflinger claim 14). The aforementioned combination teaches 0.5 to 8 Pa but does not explicitly teach a pressure greater than or equal to 8 Pa and less than or equal to 15 Pa. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 8 Pa, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 4, the combination of Derflinger and Ishikawa teaches the reactive gas contains oxygen and the remainder nitrogen (Derflinger para 0037) and thus contains no inert gas.
Regarding claim 5, the combination of Derflinger and Ishikawa fails to explicitly teach a ratio of overall evaporator current (measured in ampere) to O2 flow (measured in sccm) is in the range of 15:1 to 6:1. However, Derflinger teaches a (overall evaporator) current of 140 A to the source and an O2 flow rate of 20 to 60 sccm (para 0037), which results in a ratio of 7:1 to 2.33:1. Though Derflinger does not explicitly teach a ratio of overall evaporator current to O2 flow rate is in the range of 15:1 to 6:1, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 7:1 to 2.33:1, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. Alternatively, the combination of Derflinger and Ishikawa fails to explicitly teach the ratio of the overall evaporator current and the O2 flow rate is in the range of 15:1 to 6:1. However, Derflinger teaches a current of a single target of 140 A and an O2 flow rate of 20 to 60 sccm (para 0037). Additionally, Derflinger teaches six cathode arc sources, which may all be Al-Cr targets (para 0013, 0030). Six arc sources, and thus targets, operating at a current of 140 A results in an overall evaporator current of 840 A (140*6) and thus a ratio of overall evaporator current to O2 flow rate from 42:1 to 14:1. Though Derflinger does not explicitly teach a ratio of overall evaporator current to O2 flow rate is in the range of 15:1 to 6:1, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 42:1 to 14:1, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 6, the combination of Derflinger and Ishikawa teaches the substrate (bias) voltage is -40 to -150 V (Derflinger para 0037), or a magnitude of 40 to 150 V. Though the aforementioned combination does not explicitly teach bias voltage in the range of 20 to 100 V, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 40 to 150 V, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 15, Derflinger (US 20080131727 A1) teaches a process for forming an (AlyCr1-y)X coated cutting tool, where X may be N and O (para 0011, abstract), wherein the tool (substrate) to be coated may be HSS (high speed steel) (para 0065), CBN (cubic boron nitride), or cermet (claim 6). Derflinger also teaches that the hard coating comprises (Al0.66Cr0.33)NO (AlaCrbMecOdNe), wherein the O/N ratio may be 0.2 (para 0037). When all elements are converted into atomic fractions, the sum of the fractions inherently equals 1 (a+b+c+d+e = 1). Additionally, because Al, Cr, O, and N are all present in the film, atomic fractions a, b, d, and e are each greater than 0. There is no Me (Ti, Zr, Ta, Nb, Hf, Si, and V) present in the film and therefore c = 0. The Al content is greater than Cr in the film and therefore a>b. The atomic fraction c is 0 and therefore (c/(a+b+c)) also equals 0 (less than or equal to 0.1). Exact atomic fractions of O and N are not provided; however, when O/N is 0.2, O = 0.2N and thus the ratio of oxygen to the sum of oxygen and nitrogen (d/(d+e)) is 0.2N/(1.2N) or 1/6, which is 0.166 (greater than or equal to 0.1 and less than or equal to 0.5). Derflinger also teaches that the layer may be deposited by cathodic arc deposition (arc vapor deposition) using multiple targets with an aluminum content of about 75% (para 0013, 0025), wherein the arc sources are AlCr targets (para 0030-0031) and thus the AlCr targets have an Al:Cr atomic ratio of about 75:25 (in the range of 95:5 to 50:50) (Table 1 – A, B). Alternatively, Derflinger teaches using Al-Cr targets with compositions from 75% to 15% Al (75:25 to 15:85) (para 0025, 0030-0031). Derflinger fails to explicitly teach using a target containing Al and Cr with an Al:Cr atomic ratio in the range of 95:5 to 50:50 to deposit the AlCrNO layer. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any Al:Cr ratios within 75:25 to 15:85, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Derflinger also teaches that the reactive gas contains oxygen and the remainder nitrogen (para 0037) and thus does not contain any inert gas, an oxygen flow rate of 20 to 60 sccm (para 0037), and an overall pressure of 0.5 to 8 Pa (claim 14). Derflinger teaches 0.5 to 8 Pa but does not explicitly teach 8 to 20 Pa. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 8 Pa, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. Alternatively, Derflinger fails to explicitly teach a total pressure of 8 to 20 Pa. However, Derflinger teaches that pressure affects the basic structure of the crystal lattice and thus is a result effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of total pressure by routine optimization, which can include a pressure of 8 to 20 Pa. See MPEP 2144.05(II).
Derflinger fails to explicitly teach an O2 partial pressure from 0.01 Pa to 0.02 Pa, and that the ratio of O2 flow rate to N2 flow rate is greater than or equal to 0.002 and less than or equal to 0.02. However, Ishikawa (JP 2009279690 A), in the analogous art of arc evaporation using an alloy target containing Al and Cr to coat a cutting tool with AlCrON, teaches a ratio of oxygen to nitrogen flow rates is between 0.02 and 0.2 in order to maintain a high hardness and prevent roughness deterioration of the film (para 0001, 0007) and thus recognizes the ratio of oxygen to nitrogen flow rate as a result effective variable. Derflinger is concerned with the HRMS, or root mean squared height (roughness), of the film (para 0029) as well as the hardness of the film (para 0015, claim 7). Additionally, Derflinger is silent to the N2 flow rate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of oxygen to nitrogen flow rate ratios by routine optimization, which can include a ratio within the range of 0.002 to 0.02. See MPEP 2144.05(II).
According to this ratio of oxygen to nitrogen flow rates, the flow rate of nitrogen ranges from 1000 sccm (20/0.02) to 30000 sccm (60/0.002). Additionally, the molar flow rate of each gas can be found according to the following equation
                
                    n
                    =
                    
                        
                            P
                            V
                        
                        
                            R
                            T
                        
                    
                    =
                    
                        
                            
                                
                                    1
                                     
                                    a
                                    t
                                    m
                                
                            
                            *
                            (
                            V
                             
                            i
                            n
                             
                            s
                            c
                            c
                            m
                            )
                        
                        
                            
                                
                                    82.053
                                     
                                    c
                                    c
                                    *
                                    
                                        
                                            a
                                            t
                                            m
                                        
                                        
                                            K
                                            *
                                            m
                                            o
                                            l
                                        
                                    
                                
                            
                            *
                            (
                            273
                            K
                            )
                        
                    
                
            
Wherein n is the molar flow rate, P and T are the pressure and temperature at STP (0 °C and 1 atm), V is the volumetric flow rate is sccm, and R is the ideal gas constant. The molar flow rate (n) of oxygen is therefore equal to 0.000893 to 0.00268 mol/min, and the molar flow rate of nitrogen is therefore equal to 0.0446 to 1.34 mol/min. The molar flow rates ni, wherein i is the gas of interest, can be related to partial pressure Pi according to the following equation
                
                    
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    n
                                
                                
                                    T
                                
                            
                        
                    
                     
                     
                
            
Wherein PT is the total pressure of 8 Pa and nT is the total molar flow rate, or the sum of the flow rate of nitrogen and oxygen. As a result, the partial pressure of oxygen may be 0.0160 Pa (when flow rate ratio of oxygen to nitrogen is 0.002) to 0.157 Pa (when the flow rate ratio of oxygen to nitrogen is 0.02). In one instance, the flow rate of oxygen is 60 sccm and the ratio of oxygen to nitrogen flow rates is 0.002, thus resulting in a nitrogen flow rate of 30000 sccm, thus resulting in molar flow rates of 0.00268 mol/min for oxygen and 1.34 mol/min for nitrogen, which results in an oxygen partial pressure of 0.016 Pa (from 0.01 to 0.02) at a total pressure of 8 Pa. Though Derflinger in view of Ishikawa fails to explicitly teach a partial pressure from 0.01 to 0.02, one would have expected the use of any value within the Modified Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.0160 Pa to 0.157 Pa (when pressure is 8 Pa), including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Derflinger (US 20080131727 A1) in view of Taki (US 20150368579 A1).
Regarding claim 1, Derflinger (US 20080131727 A1) teaches a process for forming an (AlyCr1-y)X coated cutting tool, where X may be N and O (para 0011, abstract), wherein the tool (substrate) to be coated may be HSS (high speed steel) (para 0065), CBN (cubic boron nitride), or cermet (claim 6). Derflinger also teaches that the hard coating comprises (Al0.66Cr0.33)NO (AlaCrbMecOdNe), wherein the O/N ratio may be 0.2 (para 0037). When all elements are converted into atomic fractions, the sum of the fractions inherently equals 1 (a+b+c+d+e = 1). Additionally, because Al, Cr, O, and N are all present in the film, atomic fractions a, b, d, and e are each greater than 0. There is no Me (Ti, Zr, Ta, Nb, Hf, Si, and V) present in the film and therefore c = 0. The Al content is greater than Cr in the film and therefore a>b. The atomic fraction c is 0 and therefore (c/(a+b+c)) also equals 0 (less than or equal to 0.1). Exact atomic fractions of O and N are not provided; however, when O/N is 0.2, O = 0.2N and thus the ratio of oxygen to the sum of oxygen and nitrogen (d/(d+e)) is 0.2N/(1.2N) or 1/6, which is 0.166 (greater than or equal to 0.1 and less than or equal to 0.5). Derflinger also teaches that the layer may be deposited by cathodic arc deposition (arc vapor deposition) using multiple targets with an aluminum content of about 75% (para 0013, 0025), wherein the arc sources are AlCr targets (para 0030-0031) and thus the AlCr targets have an Al:Cr atomic ratio of about 75:25 (in the range of 95:5 to 50:50) (Table 1 – A, B). Alternatively, Derflinger teaches using Al-Cr targets with compositions from 75% to 15% Al (75:25 to 15:85) (para 0025, 0030-0031). Derflinger fails to explicitly teach using a target containing Al and Cr with an Al:Cr atomic ratio in the range of 95:5 to 50:50 to deposit the AlCrNO layer. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any Al:Cr ratios within 75:25 to 15:85, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Derflinger also teaches that the reactive gas contains oxygen and the remainder nitrogen (para 0037) and thus does not contain any inert gas, an oxygen flow rate of 20 to 60 sccm (para 0037), and an overall pressure of 0.5 to 8 Pa (claim 14). Derflinger teaches 0.5 to 8 Pa but does not explicitly teach 8 to 20 Pa. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 8 Pa, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. Alternatively, Derflinger fails to explicitly teach a total pressure of 8 to 20 Pa. However, Derflinger teaches that pressure affects the basic structure of the crystal lattice and thus is a result effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of total pressure by routine optimization, which can include a pressure of 8 to 20 Pa. See MPEP 2144.05(II).
Derflinger fails to explicitly teach an O2 partial pressure from 0.01 Pa to 0.1 Pa, and that the ratio of O2 flow rate to N2 flow rate is greater than or equal to 0.002 and less than or equal to 0.02. However, Taki (US 20150368579 A1), in the analogous art of arc deposition with a nitrogen reactive gas, teaches an arc deposition of CrNx (para 0040), wherein controlling the flow rate of nitrogen gas allows for the production of a film with a desired composition ratio (para 0052), thus recognizing the nitrogen flow rate as a result effective variable. Derflinger is silent to the N2 flow rate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of nitrogen flow rate by routine optimization, which can result in an oxygen to nitrogen flow rate ratio within the range of 0.002 to 0.02. See MPEP 2144.05(II).
According to this ratio of oxygen to nitrogen flow rates, the flow rate of nitrogen ranges from 1000 sccm (20/0.02) to 30000 sccm (60/0.002). Additionally, the molar flow rate of each gas can be found according to the following equation
                
                    n
                    =
                    
                        
                            P
                            V
                        
                        
                            R
                            T
                        
                    
                    =
                    
                        
                            
                                
                                    1
                                     
                                    a
                                    t
                                    m
                                
                            
                            *
                            (
                            V
                             
                            i
                            n
                             
                            s
                            c
                            c
                            m
                            )
                        
                        
                            
                                
                                    82.053
                                     
                                    c
                                    c
                                    *
                                    
                                        
                                            a
                                            t
                                            m
                                        
                                        
                                            K
                                            *
                                            m
                                            o
                                            l
                                        
                                    
                                
                            
                            *
                            (
                            273
                            K
                            )
                        
                    
                
            
Wherein n is the molar flow rate, P and T are the pressure and temperature at STP (0 °C and 1 atm), V is the volumetric flow rate is sccm, and R is the ideal gas constant. The molar flow rate (n) of oxygen is therefore equal to 0.000893 to 0.00268 mol/min, and the molar flow rate of nitrogen is therefore equal to 0.0446 to 1.34 mol/min. The molar flow rates ni, wherein i is the gas of interest, can be related to partial pressure Pi according to the following equation
                
                    
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    n
                                
                                
                                    T
                                
                            
                        
                    
                     
                     
                
            
Wherein PT is the total pressure of 8 Pa and nT is the total molar flow rate, or the sum of the flow rate of nitrogen and oxygen. As a result, the partial pressure of oxygen may be 0.0160 Pa (when flow rate ratio of oxygen to nitrogen is 0.002) to 0.157 Pa (when the flow rate ratio of oxygen to nitrogen is 0.02). In one instance, the flow rate of oxygen is 60 sccm and the ratio of oxygen to nitrogen flow rates is 0.002, thus resulting in a nitrogen flow rate of 30000 sccm, thus resulting in molar flow rates of 0.00268 mol/min for oxygen and 1.34 mol/min for nitrogen, which results in an oxygen partial pressure of 0.016 Pa (from 0.01 to 0.1) at a total pressure of 8 Pa. Though Derflinger in view of Taki fails to explicitly teach a partial pressure from 0.01 to 0.1, one would have expected the use of any value within the Modified Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.0160 Pa to 0.157 Pa (when pressure is 8 Pa), including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 2, as described in the claim 1 rejection, the combination of Derflinger and Taki teaches an Al:Cr atomic ratio of about 75:25 (in the range of 90:10 to 50:50) (Derflinger para 0013, 0025).
Regarding claim 3, as described in the claim 1 rejection, the combination of Derflinger and Taki teaches a total pressure of 0.5 to 8 Pa (Derflinger claim 14). The combination of Derflinger and Taki teaches 0.5 to 8 Pa but does not explicitly teach a pressure greater than or equal to 8 Pa and less than or equal to 15 Pa. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 8 Pa, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 4, the combination of Derflinger and Taki teaches the reactive gas contains oxygen and the remainder nitrogen (Derflinger para 0037) and thus contains no inert gas.
Regarding claim 5, the combination of Derflinger and Taki fails to explicitly teach a ratio of overall evaporator current (measured in ampere) to O2 flow (measured in sccm) is in the range of 15:1 to 6:1. However, Derflinger teaches a (overall evaporator) current of 140 A to the source and an O2 flow of 20 to 60 sccm (para 0037), which results in a ratio of 7:1 to 2.33:1. Though Derflinger does not explicitly teach a ratio of overall evaporator current to O2 flow rate is in the range of 15:1 to 6:1, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 7:1 to 2.33:1, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. Alternatively, the combination of Derflinger and Taki fails to explicitly teach the ratio of the overall evaporator current and the O2 flow rate is in the range of 15:1 to 6:1. However, Derflinger teaches a current of a single target of 140 A and an O2 flow rate of 20 to 60 sccm (para 0037). Additionally, Derflinger teaches six cathode arc sources, which may all be Al-Cr targets (para 0013, 0030). Six arc sources, and thus targets, operating at a current of 140 A results in an overall evaporator current of 840 A (140*6) and thus a ratio of overall evaporator current to O2 flow rate from 42:1 to 14:1. Though Derflinger does not explicitly teach a ratio of overall evaporator current to O2 flow rate is in the range of 15:1 to 6:1, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 42:1 to 14:1, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 6, the combination of Derflinger and Taki teaches the substrate (bias) voltage is -40 to -150 V (Derflinger para 0037), or a magnitude of 40 to 150 V. Though Derflinger does not explicitly teach bias voltage in the range of 20 to 100 V, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 40 to 150 V, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 15, Derflinger (US 20080131727 A1) teaches a process for forming an (AlyCr1-y)X coated cutting tool, where X may be N and O (para 0011, abstract), wherein the tool (substrate) to be coated may be HSS (high speed steel) (para 0065), CBN (cubic boron nitride), or cermet (claim 6). Derflinger also teaches that the hard coating comprises (Al0.66Cr0.33)NO (AlaCrbMecOdNe), wherein the O/N ratio may be 0.2 (para 0037). When all elements are converted into atomic fractions, the sum of the fractions inherently equals 1 (a+b+c+d+e = 1). Additionally, because Al, Cr, O, and N are all present in the film, atomic fractions a, b, d, and e are each greater than 0. There is no Me (Ti, Zr, Ta, Nb, Hf, Si, and V) present in the film and therefore c = 0. The Al content is greater than Cr in the film and therefore a>b. The atomic fraction c is 0 and therefore (c/(a+b+c)) also equals 0 (less than or equal to 0.1). Exact atomic fractions of O and N are not provided; however, when O/N is 0.2, O = 0.2N and thus the ratio of oxygen to the sum of oxygen and nitrogen (d/(d+e)) is 0.2N/(1.2N) or 1/6, which is 0.166 (greater than or equal to 0.1 and less than or equal to 0.5). Derflinger also teaches that the layer may be deposited by cathodic arc deposition (arc vapor deposition) using multiple targets with an aluminum content of about 75% (para 0013, 0025), wherein the arc sources are AlCr targets (para 0030-0031) and thus the AlCr targets have an Al:Cr atomic ratio of about 75:25 (in the range of 95:5 to 50:50) (Table 1 – A, B). Alternatively, Derflinger teaches using Al-Cr targets with compositions from 75% to 15% Al (75:25 to 15:85) (para 0025, 0030-0031). Derflinger fails to explicitly teach using a target containing Al and Cr with an Al:Cr atomic ratio in the range of 95:5 to 50:50 to deposit the AlCrNO layer. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any Al:Cr ratios within 75:25 to 15:85, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Derflinger also teaches that the reactive gas contains oxygen and the remainder nitrogen (para 0037) and thus does not contain any inert gas, an oxygen flow rate of 20 to 60 sccm (para 0037), and an overall pressure of 0.5 to 8 Pa (claim 14). Derflinger teaches 0.5 to 8 Pa but does not explicitly teach 8 to 20 Pa. However, one would have expected the use of any value within the Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 8 Pa, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. Alternatively, Derflinger fails to explicitly teach a total pressure of 8 to 20 Pa. However, Derflinger teaches that pressure affects the basic structure of the crystal lattice and thus is a result effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of total pressure by routine optimization, which can include a pressure of 8 to 20 Pa. See MPEP 2144.05(II).
Derflinger fails to explicitly teach an O2 partial pressure from 0.01 Pa to 0.02 Pa, and that the ratio of O2 flow rate to N2 flow rate is greater than or equal to 0.002 and less than or equal to 0.02. However, Taki (US 20150368579 A1), in the analogous art of arc deposition with a nitrogen reactive gas, teaches an arc deposition of CrNx (para 0040), wherein controlling the flow rate of nitrogen gas allows for the production of a film with a desired composition ratio (para 0052), thus recognizing the nitrogen flow rate as a result effective variable. Derflinger is silent to the N2 flow rate. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of nitrogen flow rate by routine optimization, which can result in an oxygen to nitrogen flow rate ratio within the range of 0.002 to 0.02. See MPEP 2144.05(II).
According to this ratio of oxygen to nitrogen flow rates, the flow rate of nitrogen ranges from 1000 sccm (20/0.02) to 30000 sccm (60/0.002). Additionally, the molar flow rate of each gas can be found according to the following equation
                
                    n
                    =
                    
                        
                            P
                            V
                        
                        
                            R
                            T
                        
                    
                    =
                    
                        
                            
                                
                                    1
                                     
                                    a
                                    t
                                    m
                                
                            
                            *
                            (
                            V
                             
                            i
                            n
                             
                            s
                            c
                            c
                            m
                            )
                        
                        
                            
                                
                                    82.053
                                     
                                    c
                                    c
                                    *
                                    
                                        
                                            a
                                            t
                                            m
                                        
                                        
                                            K
                                            *
                                            m
                                            o
                                            l
                                        
                                    
                                
                            
                            *
                            (
                            273
                            K
                            )
                        
                    
                
            
Wherein n is the molar flow rate, P and T are the pressure and temperature at STP (0 °C and 1 atm), V is the volumetric flow rate is sccm, and R is the ideal gas constant. The molar flow rate (n) of oxygen is therefore equal to 0.000893 to 0.00268 mol/min, and the molar flow rate of nitrogen is therefore equal to 0.0446 to 1.34 mol/min. The molar flow rates ni, wherein i is the gas of interest, can be related to partial pressure Pi according to the following equation
                
                    
                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    P
                                
                                
                                    T
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                        
                        
                            
                                
                                    n
                                
                                
                                    T
                                
                            
                        
                    
                     
                     
                
            
Wherein PT is the total pressure of 8 Pa and nT is the total molar flow rate, or the sum of the flow rate of nitrogen and oxygen. As a result, the partial pressure of oxygen may be 0.0160 Pa (when flow rate ratio of oxygen to nitrogen is 0.002) to 0.157 Pa (when the flow rate ratio of oxygen to nitrogen is 0.02). In one instance, the flow rate of oxygen is 60 sccm and the ratio of oxygen to nitrogen flow rates is 0.002, thus resulting in a nitrogen flow rate of 30000 sccm, thus resulting in molar flow rates of 0.00268 mol/min for oxygen and 1.34 mol/min for nitrogen, which results in an oxygen partial pressure of 0.016 Pa (from 0.01 to 0.02) at a total pressure of 8 Pa. Though Derflinger in view of Taki fails to explicitly teach a partial pressure from 0.01 to 0.02, one would have expected the use of any value within the Modified Derflinger range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.0160 Pa to 0.157 Pa (when pressure is 8 Pa), including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.
Applicant argues that Derflinger fails to disclose or suggest the total gas pressure or that targets are provided with an Al:Cr ratio of 95:5 to 50:50. Additionally, applicant argues that Derflinger only discloses a pressure of 1 to 5 Pa and the general disclosure of 1 to 8 Pa does not apply to AlCrNO. This argument is not persuasive because the Al/Cr ratios of Derflinger overlap with the claimed range and the claims of Derflinger teach a pressure range of 0.5 to 8 Pa wherein the film may be AlCrNO, which overlaps with the claimed range and thus it would have been obvious to one of ordinary skill in the art to use any of the taught pressures, including those within the claimed range unless the claimed range is shown to produce unexpected results. Alternatively, even if only a range of 1-5 Pa is taught for AlCrNO, a prima facie case of obviousness exists where the claimed ranges do not overlap but are merely close (See MPEP 2144.05(I)). Additionally, it should be noted that a reference may be relied upon for all that they contain, including nonpreferred embodiments (See MPEP 2123).
Applicant also argues that Derflinger does not address layers exhibiting reduced droplet formation and reduction of the surface roughness. This argument is not persuasive because these elements are not present in the claims.
Applicant argues that none of the Derflinger examples concern preparation of an AlCrON layer and thus cannot be relied upon. This argument is not persuasive because Derflinger clearly establishes the different components of X in AlCrX as alternatives and thus it would have been obvious to one of ordinary skill in the art to use similar process conditions as those of analogous products with a reasonable expectation of success, especially considering that the claims of Derflinger provide some operating conditions applying to the AlCrON embodiment.
Applicant argues that Ishikawa and Taki fail to disclose the claimed O2 partial pressure, ratio of O2 to N2 flow rate, total gas pressure, and Al:Cr atomic ratio. Specifically, applicant argues that there is no incentive why a person of ordinary skill in the art would apply the flow rate ratio of Ishikawa in Derflinger and no incentive as to why the point of 0.02 would be selected. This argument is not persuasive because the combination of Derflinger and Ishikawa relies on the teaching that the ratio of oxygen to nitrogen flow rates is recognized as a result effective variable and thus it would have been obvious to one skilled in the art to determine the optimal and workable ranges of oxygen to nitrogen flow rate ratios by routine optimization, which can include a ratio within the claimed range.
Applicant also argues that since a different pressure would require changing flow rates of oxygen and nitrogen and there is no expected advantage within the claimed range, one skilled in the art would not be inclined to select a pressure or flow rate ratio within the claimed range. This argument is not persuasive because, as described above, an overlapping pressure is taught by Derflinger and the flow ratio of oxygen and nitrogen is a recognized result effective variable which it would have been obvious to vary to determine optimal and workable ranges to improve hardness and roughness, as described by Ishikawa. It would have been obvious to use any values within the determined optimal or workable range to achieve desired properties. There does not need to be an expected advantage within the entire claimed range to make the use of a value within the range obvious, unless applicant shows that the entire claimed range produces unexpected results when compared to values just outside of it.
Additionally, applicant argues that Taki relates to a CrNx material and there is no incentive to consider Taki in view of Derflinger because Taki regards a different material in which a Cr target is used. This argument is not persuasive because Taki teaches controlling nitrogen flow rate in forming a film by PVD, such as arc evaporation, to control the composition of the film. Because Derflinger teaches using nitrogen reactive gas, similarly to Taki, and controlling the O/N ratio it would have been obvious to one skilled in the art to optimize the nitrogen flow rate to achieve a certain/desired film composition.
Applicant argues that a person of ordinary skill in the art would have to make a number of selections and/or deviations from the teachings of Derflinger and Ishikawa and would not be sufficiently guided to arrive at the invention as claimed without impermissible hindsight. This argument is not persuasive because the combination of Derflinger and Ishikawa teaches all claimed limitations were obvious through overlapping ranges or routine optimization. Therefore, it would have been obvious for one skilled in the art to reach the claimed process.
Regarding the rejections under 35 U.S.C. 112(b), the applicant argues that the term “optionally” is acceptable claim language when there is no ambiguity as to the alternatives. Though the term “optionally” may be acceptable claim language, in the present case, the term “optionally” results in contradictions with the other limitations within the claim, thus making the claim indefinite. Specifically, when one or more inert gas is not present, the inequality (flow rate (O2) + flow rate (N2))/flow rate (inert gas) ≥ 4 cannot be satisfied because the inequality would be undefined due to division by 0. Therefore, either an inert gas must be present or the claim must specify that the inequality is only required if an inert gas is present. Additionally, when all of the O2 gas is replaced by an oxygen containing gas, the inequality relating the flow rate of O2 to the flow rate of N2 could not be satisfied because the ratio would be 0 unless it is specified how the “flow rate (O2)” and “flow rate (N2)” are recalculated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujita (US 20150332817 A1) teaches a CrxAlyN1-wOw film with more specific ranges of Al to Cr ratio and N to O ratio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797